Citation Nr: 1538237	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  14-00 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to March 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issue involving the rating of the Veteran's service-connected posttraumatic stress disorder (PTSD) is addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of bilateral pes planus (flat feet).  

2.  On entrance examination the Veteran reported that his feet hurt occasionally with exercise; clinical evaluation of the Veteran's feet was normal, with no abnormalities noted by the examining physician.

3.  Beginning in June 1968, service treatment records reveal that the Veteran was treated for complaints of foot pain which were diagnosed as flat feet.

4.  Clinical evaluation of the Veteran's feet on separation examination was normal.  

5.  There is no clear and unmistakable evidence to rebut the presumption of soundness.  


CONCLUSION OF LAW

Bilateral pes planus were incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

When no pre-existing injury or disease is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's injury or disease was both pre-existing and not aggravated by service.  38 U.S.C.A. § 1111 (2015); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).

The government may show a lack of aggravation by establishing, by clear and unmistakable evidence, that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C. §1153 (2015).  If this burden is met, then the Veteran is not entitled to service-connected benefits. 

However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection and the claim is granted.  No deduction for the degree of disability existing at the time of entrance will be made.  See 38 C.F.R. § 3.322 (2015).

The Veteran served on active duty from May 1968 to March 1971.  In May 1968 entrance examination of the Veteran was conducted.  On the report of medical history the Veteran indicated that he had a history of foot problems.  The physician noted that the Veteran reported that his "feet hurt occ[asionally] with exercise - not disabling."  On clinical evaluation the Veteran's feet were normal, with no abnormalities noted by the examining physician.  

Service treatment records reveal that beginning in June 1968 the Veteran sought treatment for complaints of foot pain and heel pain.  The diagnosis was flat feet.  Treatment records dated form 1968 through 1970 reveal evaluation and treatment for recurrent complaints of foot pain which were diagnosed as being symptomatic pes planus.  The Veteran was prescribed a variety of supports, which generally adequately treated his complaints of foot paint.  On separation examination in March 1971, clinical evaluation of the Veteran's feet was again normal.  

In March 2013, a VA examination of the Veteran was conducted.  The examiner indicated that the Veteran had a current diagnosis of bilateral pes planus, which was originally made in 1968.  The examiner's medical opinion was that the "claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury event or illness."  The VA examiner's rationale was that the Veteran entered active service in May 1968 and on entrance physical he had a normal examination but that the Veteran stated he had pes planus prior to service.  However, this is not accurate.  The Veteran reported that his feet occasionally hurt with exercise; the service physician noted it was not disabling and evaluated the Veteran's feet as being normal.  The VA examiner then indicated that the Veteran's June 1968 service treatment records showing a diagnosis of flat feet were "only a month after he entered service and therefore the service was not the cause of his flat feet it more likely preexisted. . . ."  Further, the VA examiner acknowledges that the current pes planus is the same condition at that diagnosed in 1968.  

The VA examiner's conclusion that just because the Veteran was diagnosed with flat feet a month after entry into service only and therefore the service was not the cause of his flat feet it more likely preexisted, is not fully supported by the evidence of record.  On entry examination a medical officer, a physician, was on notice of the Veteran's history of occasional foot pain with exercise.  Yet, that physician found this to not be disabling and evaluated the Veteran's feet as normal on examination.  The Veteran's feet were normal on entry examination.  No pre-existing injury or disease is noted upon entry into service; accordingly the presumption of soundness attaches.  The Veteran is presumed to have been sound upon entry, without flat feet.  VA examiner's statement that the Veteran's treatment for flat feet a month later shows that the condition pre-existed service does not arise to the level of clear and unmistakable evidence to rebut the presumption of soundness.  Therefore, the evidence left is that the Veteran's feet were normal on entry to service; he was diagnosed with flat feet during service.  He has a current diagnosis of flat feet, which the examiner indicates is the same condition diagnosed during service.  Accordingly service connection for bilateral pes planus is warranted.  


ORDER

Service connection for bilateral pes planus is granted.  


REMAND

The Veteran's service-connected PTSD is presently rated at a 30 percent disability rating.  In March 2013, the most recent VA psychiatric examination of the Veteran was conducted.  Subsequent to this, the Veteran submitted a statement from his VA therapist which indicates an increase in the Veteran's symptoms.  Therefore another examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the must attempt to obtain complete copies of the Veteran's recent VA mental health treatment records for the period subsequent to April 2013.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  
 
2.  The Veteran must be afforded a VA psychiatric examination to determine the severity of his service-connected PTSD.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must provide accurate and fully descriptive assessment of all psychiatric symptoms and the occupational and social impairment caused by the service-connected PTSD.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD: flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory, such retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.
 
4.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented. 

5.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claim for an increased disability rating for his PTSD must be readjudicated.  If any benefit on appeal remains denied, the Veteran and representative must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence and argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


